Citation Nr: 0739764	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to post-traumatic stress disorder.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  

In September 2007, the veteran submitted additional evidence 
along with a waiver of initial review by the agency of 
original jurisdiction (AOJ).  In October 2007, still more 
evidence was submitted.  A waiver of initial review of this 
evidence was received in November 2007.  Thus, the Board will 
consider all the additional evidence with this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claims.

A September 2004 VA heart examination report reflects that 
the veteran has angina when he gets nervous.  Although the 
examiner provides a negative opinion on whether the veteran's 
post-traumatic stress disorder (PTSD) caused his coronary 
artery disease, the examiner did not provide an opinion on 
whether the coronary artery disease was aggravated by PTSD.  
The examiner also did not have the claims file for review.  
Thus, the veteran should be afforded another VA heart 
examination to determine whether there is a relationship 
between his PTSD and coronary artery disease.

The veteran was afforded a VA examination for his PTSD in 
April 2004.  The Board observes that the examination is now 
over three years old.  In addition, the veteran testified 
that his PTSD symptoms had increased as well as the 
medication dose.  In this regard, the Board observes that the 
veteran was not even taking any medication at the time of the 
April 2004 examination.  As the record suggests that the 
veteran's PTSD has increased in severity since the last VA 
examination, the Board finds that he should be afforded a 
current examination to determine the severity of his 
disability.

Similarly, the last VA treatment note of record for his PTSD 
is dated in November 2005.  The Board observes that this is 
over two years ago.  Thus, ongoing medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Lastly, the TDIU claim is intertwined with the claim for an 
increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated the veteran for PTSD and his 
heart disorder since November 2005.  After 
securing the necessary release, any 
identified records which are not already in 
the claims file should be obtained.  
Additionally, obtain and associate with the 
claims file any pertinent ongoing VA 
medical records from the Providence VA 
Medical Center dating since November 2005.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
file must be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  The 
examiner should provide an opinion on the 
impact of the veteran's PTSD on his 
ability to obtain or maintain employment.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Schedule the veteran for a VA heart 
examination by a physician to determine 
the nature of his coronary artery disease 
and to provide an opinion on its possible 
relationship to PTSD.  The claims file 
must be made available to and reviewed by 
the examiner.  All indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner should 
provide an opinion on whether the coronary 
artery disease was caused or aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by PTSD.  If 
aggravation is shown, the examiner should 
indicate the extent to which the coronary 
artery disease has been aggravated by the 
PTSD, if possible.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

4.  After the development requested above 
has been completed to the extent possible, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


